Citation Nr: 0314651	
Decision Date: 07/03/03    Archive Date: 07/10/03

DOCKET NO.  98-02 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia




THE ISSUES

1.  Entitlement to an increased rating for the service-
connected postoperative ruptured patellar tendon of the left 
knee, currently evaluated as 20 percent disabling.  

2.  Entitlement to an increased (compensable) rating for the 
service-connected scars of the left knee.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from June 1984 to July 
1990.  

This appeal comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1997 RO decision, which assigned a 20 
percent rating for the service-connected postoperative 
ruptured patellar tendon of the left knee; and from a July 
1997 RO decision, which granted service connection and 
assigned a noncompensable rating for the service-connected 
scars of the left knee.  



REMAND

In letters of October 2002 and March 2003, the Board informed 
the veteran that it was undertaking additional development on 
the issues of an increased rating for the service-connected 
postoperative ruptured patellar tendon of the left knee and 
left knee scars.  Such development was undertaken pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (codified at 38 C.F.R. § 19.9(a)(2) (2002)).  

Also in its letters, the Board requested the veteran to 
furnish additional information and evidence regarding 
treatment for his service-connected left knee disabilities.  
He was given 30 days in which to provide the requested 
information.  

In its October 2002 letter, the Board informed the veteran 
that it had requested the Asheville VA Medical Center (VAMC) 
to schedule him for an examination.  

The veteran then relocated, and in its March 2003 letter, the 
Board informed him that it had requested the Detroit VAMC to 
schedule him for an examination.  

The veteran did not respond to the Board's letters with 
additional information or evidence; however, in March 2003, 
he appeared for an examination.  

In an April 2003 letter, the Board informed the veteran of 
his examination results from the Detroit VAMC, in accordance 
with 38 C.F.R. § 20.903(b).  

The Board gave the veteran the option of submitting 
additional evidence or argument in response to the 
examination report or telling the Board to proceed with 
reviewing his case.  The veteran did not respond.  

Subsequently, the Court in D.A.V. et. al. v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 2003 U.S. App. LEXIS 8275 
(Fed. Cir. May 1, 2003), invalidated 38 C.F.R. §19.9(a)(2) 
and (a)(2)(ii), which are provisions promulgated by the VA 
authorizing the Board to, among other things, correct a 
procedural defect or undertake additional development in a 
case, without having to remand the case to the RO for 
completion of such action.  

The intended effect of these provisions was to shorten the 
appeal processing time and to reduce the backlog of claims 
awaiting decision at the Board.  See 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002).  

Of particular note for the instant case, the Court 
invalidated 38 C.F.R. §19.9(a)(2) on the basis that it, in 
conjunction with the amended rule codified at 38 C.F.R. 
§ 20.1304, allowed the Board to consider additional evidence 
without having to remand the case to the RO for initial 
consideration and without having to obtain the veteran's 
waiver.  

The Court found that the provision was contrary to the 
requirement of 38 U.S.C. § 7104(a) that "all questions in a 
matter which . . . is subject to decision by the Secretary 
shall be subject to one review on appeal to the Secretary."  

Thus, as applied to the instant claim, the RO shall initially 
consider the evidence obtained by the Board when it undertook 
additional development of this matter.  (In a June 2003 
letter, the Board issued the veteran a letter that 
contemplated his due process rights in light of the change in 
law.  It is noted that, although the veteran was given an 
option of waiving his right to initial review of the new 
evidence by the RO, the Board has subsequently determined 
that cases such as the veteran's should be remanded to the RO 
for initial review and issuance of a Supplemental Statement 
of the Case.)  

The Board has considered the revision to the regulations 
allowing the Board to develop evidence and address questions 
not previously considered by the RO.  See Board of Veterans' 
Appeals: Obtaining Evidence and Curing Procedural Defects 
Without Remanding, 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) 
(codified at 38 C.F.R. § 19.9(a)(2) (2002)).  However, in 
light of the above-described Federal Circuit decision, a 
remand to the RO is required.  

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was signed into law during the pendency of the 
veteran's appeal.  The VCAA essentially enhances the VA's 
obligation to notify him about his claim (i.e., what 
information or evidence is required to grant his claim) and 
to assist him to obtain evidence for his claim.  

The RO must ensure compliance with the notice and duty to 
assist provisions contained in the VCAA, to include sending 
any additional letters to the veteran or obtaining any 
additional medical or other evidence, as deemed appropriate.  
See VCAA, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-
2099 (2000) (codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, 5107).  

In that regard, the RO must ensure that the veteran has been 
notified of what information or evidence was needed from him 
and what the VA has done and will do to assist him in 
substantiating his claim.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Further, the RO must also ensure that 
the veteran has been afforded the requisite time and 
opportunity to respond, in accordance with statutory law.  

A review of the record indicates that, despite a reference to 
the VCAA in a July 2001 Supplemental Statement of the Case, 
the RO has not provided the veteran with sufficient 
notification of the redefined obligations of the VA as 
contained in the VCAA.  This due process deficiency should be 
addressed on remand.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO must review the claims file and 
take appropriate steps to ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, is 
completed.  This includes issuing any 
additional letters to the veteran and 
obtaining any additional medical or other 
evidence, as deemed appropriate, in regard 
to the duty to notify him of what 
information or evidence was needed from 
him and what the VA has done and will do 
to assist him in substantiating his 
claims.  The veteran must be afforded the 
requisite time, mandated by 38 U.S.C. 
§ 5103(b), in which to respond to any 
notices.  

2.  Thereafter, the RO should readjudicate 
the veteran's claims of an increased 
rating for the service-connected for the 
service-connected postoperative ruptured 
patellar tendon of the left knee and left 
knee scars.  If the decision remains 
adverse to the veteran, the RO should 
provide him and his representative with a 
Supplemental Statement of the Case and the 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


